DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimarco et al., US 2010/0296970 in view of Jordan et al., US 2010/0316528.
	Trimarco et al. teach the claimed invention including a floor mat comprising a bottom layer (202) and a top layer (comprised of 304 and 306, or 404, 405, and 406), the top layer having a lower surface (Figures 3 and 4A), an adhesive secured to the lower surface (paragraph 0029; VELCRO® adheres to matching surfaces), the adhesive configured to removably secure the bottom layer to the top layer (paragraph 0029), the bottom layer composed of a water tight material (rubber, paragraph 0026), and the top layer being composed of an absorbent (sponge 306 or 406), antibacterial material (sanitizing agent/solution, paragraph 0031), wherein the top layer is removably secured to the bottom layer and is disposable (paragraph 0029, capable of being disposed of). Regarding claim 2, the top layer is non toxic to humans and animals (it is intended for use by humans and animals, Abstract and paragraph 0018 points to embodiment for use by pets). Regarding claim 8, the bottom layer has a non-skid surface (paragraph 0026). Regarding claim 9, the bottom layer is capable of having been produced by an injection molding process (it is plastic or rubber, paragraph 0026; see MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made  by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). Regarding claim 10, the bottom layer includes one or more raised edges to support the top layer (210 or 216, Figure 2C). The top layer is composed of an antibacterial material (paragraph 0031), however Trimarco et al. does not disclose specifically that the top layer contains an antibacterial colloidal silver mixture.
	Jordan et al. teaches a floor mat (20) that is composed of an antibacterial material (paragraph 0018) that contains a colloidal silver mixture (paragraph 0018) to promote sanitation and personal hygiene.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antibacterial material of Trimarco et al. to additionally contain a colloidal silver mixture, as taught by Jordan et al., as a known sanitizer for use in promoting personal hygiene.
2.	Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimarco et al., US 2010/0296970 and Jordan et al., US 2010/0316528 in view of Zhu et al., WO 2009/108158.
	Trimarco et al. and Jordan et al. disclose all elements previously discussed above, however do not disclose that the top layer contains an antigerm silicone rubber or resin that is resistant to salmonella, e-coli bacteria, virus, germs, methicillin, or staphylococcus aurera. 
	Zhu et al. teach an antimicrobial silicone rubber composition that contains a colloidal silver mixture (Abstract, paragraph 0007) and advantageously includes a carboxylic acid to increase the availability of antimicrobial silver at the surface of the rubber (paragraph 0004) so that the silicone rubber is resistant to virus and germs including e-coli bacteria and staphylococcus aureus (paragraphs 0025-0026, and test Examples 1-25 using the silicone rubber as described in paragraphs 0032-0036). This material is useful in many kinds of articles where efficacious antimicrobial activity is desired (paragraph 0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top layer of Trimarco et al. and Jordan et al. to include an antimicrobial silicone rubber composition that is resistant to e-coli bacteria and staphylococcus aurera, as taught by Zhu et al., to increase the presence of colloidal silver mixture at a surface thereby also increasing its ability to resist germs and viruses.
3.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimarco et al., US 2010/0296970 and Jordan et al., US 2010/0316528 in view of Birnbaum et al., US 2007/0092547.
	Trimarco et al. and Jordan et al. disclose all elements previously discussed above, however do not disclose that the top layer contains antimicrobial tea tree oil.
	Birnbaum et al. teach treating substrates with compositions to limit the growth of antifungal compounds (Abstract) and includes applying the compound to substrates such as mats (paragraph 0043) where human/mammal feet and skin contact (paragraph 0042). Specifically, the composition includes tea tree oil, a known antifungal compound (paragraphs 0024, 0088, 0133, 0166 and claim 43).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top layer of Trimarco et al. and Jordan et al. by including tea tree oil, as taught by Birnbaum et al., to act as an anti-fungal compound to aid in eliminating any fungal organisms that come into contact with the mat.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-6 and 8-11 have been considered but are moot because the new ground of rejection does not rely a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With regards to Trimarco et al. the Applicant has not specified any particular feature of the claims in which it fails to teach. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg